? DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group (I) (claims 1-9) in the reply filed on 12/17/2021  is acknowledged.
Applicant traversed the Restriction Requirement between Group I (claims 1-9), Group II (claims 10-15), and Group III (claims 16-20) on the ground(s) that there would not be a serious search burden to search all three groups, particularly between Groups I and II. This is not found persuasive because the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), thus requiring a serious search burden and/or examination burden if restriction were not required. For example, Group I: claims 1-9 are drawn to a method for forming a structure, which requires a search in C22F1/04 and search there is not required for Group II, while Group II: claims 10-15 are drawn to a method of forming a stringer, which requires a search in C22F1/002 and search there is not required for Group I.
Although Groups I and II are in the same class, they are still classified in different subclasses. Furthermore, Groups I and II are directed towards a method of forming a different composition. Group I is directed towards forming a structure, whereas Group II is directed to forming a stringer, which would require a more defined search. The method of Group II also includes additional solution heat-treatment step and a taper machining step, which would also require a different search query, strategies or electronic resources. Thus, it is shown that these inventions would require at last searching different classes/subclasses and different search strategies/queries. 

The requirement is still deemed proper and is therefore made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-7 and 9, the phrase “partially-aged metal material” renders the claim indefinite. The phrase “partially-aged metal material” is not defined by the claim, the specification does not provide a clear standard for ascertaining this limitation, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would be considered “partially-aged metal material”, as there is no accepted definition as to when a metal material is partially or fully aged. It is known that aluminum alloys start to age at room temperature immediately after solution treatment and thus it would be considered that all such alloys are most typically in a partially aged state. Examiner requests further clarification of the phrase “partially-aged metal material”. 
Claim 8 is based on dependency to rejected claims above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leyvraz et al (US 2019/0062886 A1), hereinafter “Leyvraz”, as cited in the IDS dated 4/20/2021.
Regarding claim 1, Leyvraz discloses a method for forming an aluminum alloy (i.e., method for forming a structure) using a combination of casting, rolling solutionizing, quenching, reheating, and slowly cooling process steps (Abstract).  Levyraz discloses that the aluminum alloy can undergo various 
As disclosed above in the 35 U.S.C. 112 rejection, the phrase “partially-aged metal material” renders the claim indefinite. It is unclear what would be considered “partially-aged metal material”, as there is no accepted definition as to when a metal material is partially or fully aged. It is known that aluminum alloys start to age at room temperature immediately after solution treatment and thus it would be considered that all such alloys are most typically in a partially aged state. Therefore, the aluminum alloy material of Levyraz is considered to be in a partially-aged state before and after a heating step, as disclosed above.
Regarding claim 2, Levyraz discloses a solutionizing step that includes heating the alloy (i.e., solution heat treating a material) (Paragraph [0067]). Levyraz discloses a pre-aging step that can include heating the alloy to a temperature ranging from about 60C to about 130C for a period of 5 min to 24 hours (i.e., partially-aged material) (Paragraph [0072]), which overlaps with the instantly claimed temperature and range, “heating the metal material to a temperature of between 170- and 190- degrees Fahrenheit for less than four hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.

Regarding claim 4, Levyraz discloses that in some other instances, 7xxx series aluminum alloy products are supplied to users in a T6 temper, where the aluminum alloy product undergoes solutionizing followed by artificial aging (i.e., receiving the partially-aged metal material from a supplier facility) (Paragraph [0004]). 
Regarding claims 5 and 7, Levyraz discloses an aluminum alloy product has a yield strength of at least 100 MPa (14.5 ksi) and up to about 400 MPa (58 ksi), wherein the yield strength of the aluminum alloy increases by no more than 25 MPa, which overlaps with the instantly claimed yield strength, “the partially-aged metal material comprises a yield stress between 32 and 45 ksi after the retrogression”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claims 5 and 7, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (See MPEP 2112.01). In the instant case, the aluminum alloy of Leyvraz would be expected to have the same or similar properties of tensile yield strength and ultimate tensile strength as the instantly claimed alloy because the alloy of Leyvraz appears to be made by an identical or substantially identical method as disclosed above in claim 1.
Regarding claim 8, Levyraz discloses a pre-aging step following the solutionizing and quenching steps that include heating the alloy to a temperature ranging from about 60C to about 130C for a period 
Regarding claim 9, Levyraz discloses a method of making a rolled aluminum alloy product can be formed into a strip, shate, sheet, plate, billet, or other aluminum alloy product (Paragraph [0008]) for use in automobiles, aerospace applications, pipes, ships, storage containers, railing, conduit, etc (Paragraph [0075]). It is common for metal materials to be tapered for use in the above-mentioned structural forms and industries that use the metal materials. Leyvraz discloses heating the alloy to a temperature of at least 450C (i.e., heating a partially-aged material to a first temperature to perform retrogression) (Paragraph [0057]) and then undergoes one or more hot rolling passes at a temperature ranging from about 250C to about 550C (i.e., roll forming the structure) (paragraph [0061). Levyraz discloses an optional cold rolling step (i.e., not placed in cold storage) (Paragraph [0064]-[0065]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Leyvraz (US 2019/0062886 A1), furtherin view of Kamat et al (US 2012/0055588 A1), herein after “Kamat”, as cited in the IDS dated 4/20/2021. 
Regarding claim 6, Levyraz discloses a homogenization heating step that includes heating an aluminum alloy for up to 24 hours  (Paragraph [0057]-[0058]), which overlaps with the instantly claimed time period, “for two to five minutes”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 6, Levyraz is silent in regards to heating temperature of approximately 400-degrees Fahrenheit.


Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filedto have heated the aluminum alloy of Levyraz, which is heated for a time period of up to 24 hours (Levyraz; (Paragraph [0057]-[0058]), to approximately 400F in order to achieve a predominately unrecrystallized microstructure and to achieve a condition or property including improved strength and ductility of the aluminum alloy, as taught by Kamat above (Kamat; Paragraphs [0048]-[0052]). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734